DETAILED ACTION
		Response to Amendment
 The amendment filed on 12/01/2020 has been entered and considered by Examiner. Claims 1 - 21 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 02/24/2021.
The application has been amended as follows:
Title: “--A METHOD FOR 2D PICTURE BASED CONGLOMERATION IN 3D SURVEYING --”

Allowable Subject Matter
Claims 1 - 21 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:

	deriving a first 3D-partial-model  of a section of the 3D-scene (Fig. 8A, forming first3D model from aggregating a first stack of 2D images) [0008-9, 0032-36, 0047-52, 0110-115], which deriving comprises 
a capturing of at least one corresponding first 2D-visual-image of the section of the 3D-scene having a first line segment defined therein (2D image acquisition by an imaging device 140 for a first segment, e.g. Axial, coronal, or sagittal segment) [0080, 0032-36, 0047-52, 0110-116]; 
deriving a second 3D-partial-model of a section of the section of the 3D-scene, which deriving comprises a capturing of at least one corresponding second 2D-visual-image of this section of the 3D-scene, the second 3D-partial-model being different from the first 3D-partial-model, the second 2D-visual-image having a second line segment defined therein (steps 534-548, Fig. 8A, forming second 3D model from aggregating a second stack of 2D images from a second segment, e.g. Axial, coronal, or sagittal segment.) [0110-116, 0080, 0032-36, 0047-52], and the first and the second 3D-partial-models are partially overlapping (steps 534-548, Fig. 8, the first and second 3D models are at least partially overlaps each other) [0110-116, 0080, 0032-36, 0047-52]; and 
conglomerating the first 3D-partial-model with the second 3D-partial-model to form the 3D-model of the 3D-scene (Fig. 8, Fusing the first and second 3D model into a complete 3D model from the scene) [0110-116, 0080, 0032-36, 0047-52], 
the method further comprising: 


utilized in the conglomerating of the corresponding first 3D-partial-model and second 3D-partial-model to form the 3D- model of the 3D-scene (Fig. 8, frames from the first and second segments represented visual features of the 2D images, which are then utilized to form the first and second 3D partial model, which is then used to form the final 3D model of the 3D scene ) [0110-116, 0080, 0032-36, 0047-52]
wherein the first and second line segments represent a visual feature in each of the first and second 2D-visual-image (Fig. 8, frames from the first and second segments represented visual features of the 2D images, which are then utilized to form the first and second 3D partial model, which is then used to form the final 3D model of the 3D scene ) [0110-116, 0080, 0032-36, 0047-52].
	Kreeger discloses (Figs. 1-6) defining the second line segment in the second 2D-visual-image, wherein the defining of at least one of the first line segment or second line segment is by an operator to obtain at least one of an operator defined first line segment or an operator defined second line segment [0003, 0031-32, 0041-42]; and 
utilizing the operator defined first line segment in the first 2D-visual-image or the operator defined second line segment in the second 2D-visual image in the conglomerating of the corresponding first 3D-partial-model or second 3D-partial- model to form the 3D-model of the 3D-scene [0003, 0031-32, 0041-42].

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642